Name: Commission Regulation (EC) NoÃ 1367/2005 of 19 August 2005 amending Council Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: cooperation policy;  international affairs;  defence;  Africa;  rights and freedoms
 Date Published: nan

 20.8.2005 EN Official Journal of the European Union L 216/6 COMMISSION REGULATION (EC) No 1367/2005 of 19 August 2005 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11 (a) thereof, Whereas: (1) Annex II to Regulation (EC) No 314/2004 lists the competent authorities to which specific functions related to the implementation of that Regulation are attributed. (2) Belgium, Lithuania, Hungary, the Netherlands and Sweden requested that the address details concerning their competent authorities be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 314/2004 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 2005. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 55, 24.2.2004, p. 1. Regulation as last amended by Regulation (EC) No 1272/2005 (OJ L 201, 2.8.2005, p. 40). ANNEX Annex II to Regulation (EC) No 314/2004 is amended as follows: (1) The address details under the heading BELGIUM shall be replaced with: 1. Service public fÃ ©dÃ ©ral des affaires Ã ©trangÃ ¨res, commerce extÃ ©rieur et coopÃ ©ration au dÃ ©veloppement Egmont 1 Rue des Petits Carmes 19 B-1000 Bruxelles Direction gÃ ©nÃ ©rale des affaires bilatÃ ©rales Service Afrique du sud du Sahara  Tel.: (32-2) 501 85 77 Fax: (32-2) 501 38 26 Service des transports Tel.: (32-2) 501 37 62 Fax: (32-2) 501 88 27 Direction gÃ ©nÃ ©rale de la coordination et des affaires europÃ ©ennes Coordination de la politique commerciale Tel.: (32-2) 501 83 20 1. Federale Overheidsdienst Buitenlandse Zaken, Buitenlandse Handel en Ontwikkelingssamenwerking Egmont 1 Karmelietenstraat 15 B-1000 Brussel Directie van de bilaterale betrekkingen Dienst Afrika ten Zuiden van de Sahara  Tel.: (32-2) 501 88 75 Fax: (32-2) 501 38 26 Dienst Vervoer Tel.: (32-2) 501 37 62 Fax: (32-2) 501 88 27 Directie-generaal Europese Zaken en coÃ ¶rdinatie CoÃ ¶rdinatie Handelsbeleid Tel.: (32-2) 501 83 20 2. Service public fÃ ©dÃ ©ral Ã ©conomie, P.M.E., classes moyennes & Ã ©nergie Potentiel Ã ©conomique Direction industries Textile  Diamants et autres secteurs City Atrium Rue du ProgrÃ ¨s 50 5Ã ¨me Ã ©tage B-1210 Bruxelles Tel.: (32-2) 277 51 11 Fax: (32-2) 277 53 09 Fax: (32-2) 277 53 10 2. Federale Overheidsdienst Economie, KMO, Middenstand en Energie Economisch potentieel Directie Nijverheid Textiel  Diamant en andere sectoren City Atrium Vooruitgangstraat 50 5de verdieping B-1210 Brussel Tel.: (32-2) 277 51 11 Fax: (32-2) 277 53 09 Fax: (32-2) 277 53 10 3. Service public fÃ ©dÃ ©ral des finances Administration de la TrÃ ©sorerie Avenue des Arts 30 B-1040 Bruxelles Tel.: (32-2) 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be 3. Federale Overheidsdienst FinanciÃ «n Administratie van de Thesaurie Kunstlaan 30 B-1040 Brussel Fax: (32-2) 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be 4. Brussels Hoofdstedelijk Gewest: Kabinet van de minister van FinanciÃ «n, Begroting, Openbaar Ambt en Externe Betrekkingen van de Brusselse Hoofdstedelijke Regering Kunstlaan 9 B-1210 Brussel Tel.: (32-2) 209 28 25 Fax: (32-2) 209 28 12 4. RÃ ©gion de Bruxelles-Capitale: Cabinet du ministre des finances, du budget, de la fonction publique et des relations extÃ ©rieures du gouvernement de la RÃ ©gion de Bruxelles-Capitale Avenue des Arts 9 B-1210 Bruxelles Tel.: (32-2) 209 28 25 Fax: (32-2) 209 28 12 5. RÃ ©gion wallonne: Cabinet du ministre-prÃ ©sident du gouvernement wallon Rue Mazy 25-27 B-5100 Jambes-Namur Tel.: (32-81) 33 12 11 Fax: (32-81) 33 13 13 6. Vlaams Gewest: Administratie Buitenlands Beleid Boudewijnlaan 30 B-1000 Brussel Tel.: (32-2) 553 59 28 Fax: (32-2) 553 60 37 (2) The address details under the heading LITHUANIA shall be replaced with: UÃ ¾sienio reikalÃ ³ ministerija Saugumo politikos departamentas J. Tumo-VaiÃ ¾ganto 2 LT-01511 Vilnius Tel. (370-5) 236 25 16 Faks. (370-5) 231 30 90 (3) The address details under the heading HUNGARY shall be replaced with: Article 4 GazdasÃ ¡gi Ã ©s KÃ ¶zlekedÃ ©si MinisztÃ ©rium  Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal H-1024 Budapest Margit krt. 85. MagyarorszÃ ¡g PostafiÃ ³k: 1537 Pf. 345 Tel.: (36-1) 336 73 00 Article 8 PÃ ©nzÃ ¼gyminisztÃ ©rium 1051 Budapest JÃ ³zsef nÃ ¡dor tÃ ©r 2 4. Tel.: (36-1) 327 21 00 Fax: (36-1) 318 25 70 (4) The address details under the heading NETHERLANDS shall be replaced with: Ministerie van Economische Zaken Belastingdienst/Douane Noord Postbus 40200 8004 De Zwolle Nederland Tel.: (31-38) 467 25 41 Fax: (31-38) 469 52 29 Ministerie van FinanciÃ «n Directie FinanciÃ «le Markten/Afdeling Integriteit Postbus 20201 2500 EE Den Haag Nederland Tel.: (31-70) 342 89 97 Fax: (31-70) 342 79 84 (5) The address details under the heading SWEDEN shall be replaced with: Article 4 Inspektionen fÃ ¶r strategiska produkter Box 70252 SE-107 22 Stockholm Tfn: (46-8) 406 31 00 Fax: (46-8) 20 31 0 Article 7 FÃ ¶rsÃ ¤kringskassan SE-103 51 Stockholm Tfn: (46-8) 786 90 00 Fax: (46-8) 411 27 89 Article 8 Finansinspektionen Box 6750 SE-113 85 Stockholm Tfn: (46-8) 787 80 00 Fax: (46-8) 24 13 35 .